United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1978
Issued: June 25, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On September 8, 2011 appellant filed an application for review of an August 25, 2011
merit decision of the Office of Workers’ Compensation Programs (OWCP) denying his request
for an increased schedule award.1 The appeal was docketed as No. 11-1978. Having reviewed
the case record submitted by OWCP, the Board finds that this case is not in posture for a
decision.
This case has previously been before the Board. In an order dated May 20, 2010, the
Board set aside OWCP’s April 3 and July 6, 2009 decisions denying appellant’s request for an
increased schedule award. The Board found the case was not in posture for a decision due to the
failure of the district medical adviser (DMA) and OWCP’s hearing representative to calculate
appellant’s schedule award entitlement pursuant to the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides). The case
was remanded for a proper assessment of the medical evidence.2 In an order dated August 12,
2011, the Board set aside OWCP’s June 9, 2010 decision denying a request for an increased
1

OWCP accepted appellant’s December 8, 2004 traumatic injury claim for right shoulder strain, cervical
displacement, cervical spondylosis and depressive and anxiety disorders. On March 7, 2006 it granted a schedule
award for a 14 percent permanent impairment of the right upper extremity.
2

Docket No. 09-1898 (issued May 20, 2010).

schedule award. The Board again found the case was not in posture for a decision due to the
failure of the district medical adviser (DMA) and OWCP’s hearing representative to fully
address the medical evidence of record reflecting the current status of all accepted conditions
according to the sixth edition of the A.M.A., Guides. The case was remanded for a complete
assessment of appellant’s upper extremity impairment.3 The facts contained in the Board’s
previous orders are incorporated herein by reference.
On remand, OWCP referred appellant to Dr. William Dinenberg, a Board-certified
orthopedic surgeon, for a second opinion examination and an opinion as to whether he had
additional permanent impairment of his right upper extremity.4 In a July 11, 2011 report,
Dr. Dinenberg provided detailed examination findings, including positive impingement sign in
the right shoulder. He diagnosed cervical herniated nucleus pulposus, with complaints of right
upper extremity (RUE) radiculopathy and decreased sensation of the right small and ring finger.
Dr. Dinenberg opined that appellant had a two percent permanent impairment of the RUE
according to Table 15-21 at page 444 of the sixth edition of the A.M.A., Guides.5
OWCP forwarded the case to the DMA for a review. In a report dated August 24, 2011,
the DMA opined that appellant was not entitled to an increased schedule award. Referring to a
July/August 2009, The Guides Newsletter (Rating Spinal Nerve Extremity Impairment), the
DMA indicated that a schedule award is appropriate only when a claimant has extremity
impairment due to spinal nerve root deficit.6 He opined that Dr. Dinenberg had incorrectly
concluded that appellant had a two percent impairment based on the ulnar palmar digital nerve,
which is a peripheral nerve, but had not identified a spinal root nerve. The DMA concluded that
there was no objective evidence of radiculopathy and, therefore, no basis for an increased
schedule award. In a decision dated August 25, 2011, OWCP denied appellant’s request for an
increased schedule award based on the DMA’s recommendation.
The Board finds that the medical evidence of record does not comport with the A.M.A.,
Guides or provide a complete analysis of appellant’s upper extremity impairment. As the Board
stated in its prior order, OWCP was required to calculate appellant’s entitlement to an increased
schedule award pursuant to the sixth edition of the A.M.A., Guides.7 However, neither the
claims examiner nor the DMA, upon whose report he relied, addressed the medical evidence of
3

Docket No. 11-190 (issued August 12, 2011).

4

The record also contains a February 6, 2009 second opinion report from Dr. Dinenberg.

5

Dr. Dinenberg stated that appellant had a class 1 impairment, moderate sensory deficit, pursuant to the ulnar
palmer digital nerve. He gave a grade modifier 3 for functional history and grade modifier 1 for clinical studies,
resulting in a 2 percent permanent impairment of the RUE.
6

OWCP procedures provide a specific methodology for rating spinal nerve extremity impairment. See Federal
(FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (January 2010). It was
designed to be used when a particular jurisdiction mandated ratings for extremities and precluded ratings for the
spine. Id.
7

Effective May 1, 2009, OWCP was required to begin applying the sixth edition of the A.M.A., Guides in
calculating schedule awards.7 See FECA Bulletin No. 09-03 (issued March 15, 2008). A claimant who has received
a schedule award calculated under a previous edition and who claims an increased award, will receive a calculation
according to the sixth edition for any decision issued on or after May 1, 2009. Id.

2

record reflecting the current status of all accepted conditions in light of provisions of the sixth
edition of the A.M.A., Guides.8
The DMA provided a cursory review of Dr. Dinenberg’s July 11, 2011 report. Referring
to the July/August 2009 Guides Newsletter, he concluded that there was no objective evidence of
radiculopathy and, therefore, no basis for an additional impairment rating. He did not, however,
address appellant’s accepted shoulder condition or the evidence of record relating to appellant’s
diagnosed radiculopathy, including a previous second opinion report from Dr. Dinenberg dated
February 6, 2009 and reports from appellant’s treating physician. He relied on Dr. Dinenberg’s
failure to identify a spinal nerve root as the sole basis for his opinion.
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility in the development of the evidence to see that justice is done.9 Once
OWCP undertakes development of the record, it must do a complete job in procuring medical
evidence that will resolve the relevant issues in the case.10 In this case, OWCP began to develop
the evidence by seeking a second opinion from Dr. Dinenberg as to whether appellant had
additional permanent impairment. It then routed the case to the DMA for review. It failed,
however, to seek clarification as to whether appellant’s diagnosed radiculopathy could be traced
to a spinal nerve root. Without such information, an informed decision cannot be reached on the
relevant schedule award issue.11
The Board finds that this case is not in posture for a decision. The medical evidence of
record does not comport with the A.M.A., Guides or provide a complete analysis of appellant’s
upper extremity impairment. The case will be remanded for further development of the medical
evidence, including a request for a supplemental report from Dr. Dinenberg seeking clarification
on the issues addressed herein, and an opinion from the DMA as to whether appellant is entitled
to an increased schedule award pursuant to the A.M.A., Guides. Following this and such other
development as deemed necessary, OWCP shall issue an appropriate decision.

8

The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation utilizing the World
Health Organization’s International Classification of Functioning, Disability and Health (ICF). A.M.A., Guides (6th
ed. 2008), section 1.3, p. 3. Under the sixth edition of the A.M.A., Guides, for upper extremity impairments the
evaluator identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by grade
modifiers based on Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS). Id.
at 385-419. The net adjustment formula is (GMFH-CDX) + (GMPE - CDX) + (GMCS - CDX). Id. at 411
9

William J. Cantrell, 34 ECAB 1223 (1983).

10

Richard F. Williams, 55 ECAB 343, 346 (2004).

11

Appellant’s prior receipt of a schedule award for a 14 percent impairment of his shoulder does not preclude his
right to seek and additional award based on mew medical evidence. A claimant retains the right to file a claim for
an increased schedule award based on new exposure or on medical evidence indicating that the progression of an
employment-related condition, without new exposure to employment factors, has resulted in a greater permanent
impairment than previously calculated. Tommy R. Martin, 56 ECAB 273 (2005).

3

IT IS HEREBY ORDERED THAT the Office Workers’ Compensation Programs’
August 25, 2011 decision be set aside, and the case is remanded for further development
consistent with this order.
Issued: June 25, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

